Kruse, J.:
The appeal in this case was argued with the appeal in the case of Cook v. Bartlett (115 App, Div. 829),'and we need only supplement the facts set forth in the opinion in that case by stating that subsequent to the termination of the criminal prosecution by the plaintiff against the defendant, an action was begun in Justice’s Court by the plaintiff against the defendant to recover the value of the mileage book, and the trial resulted in a verdict for the plaintiff against the defendant for the value thereof, thirteen dollars and two cents, and judgment was entered by the justice upon the verdict for the sum of thirteen dollars and two cents damages and five dollars costs.
An appeal was taken by the defendant from the judgment to the County Court of Steuben county, where the judgment was reversed upon the ground that the plaintiff Was not the owner of the mileage book a,nd acquired .no title or interest therein, and, therefore, that the action was not maintainable.
*837We have reached a different conclusion. We have fully set forth our views upon the question in the other case, and it is unnecessary to reiterate them. If we are right, it follows that the judgment of the County Court cannot he sustained.
The judgment of the County Court should be reversed and that of the Justice’s Court should be affirmed, with costs in this court' and in the County Court.
All concurred; Nash, J., not sitting.
■ Judgment of County Court reversed and that of Justice’s Court affirmed,- with costs in this and the County Court.